Citation Nr: 1202726	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), E.K.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1982 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2011, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

Since filing the initial claim for service connection, the Veteran has received diagnoses for multiple psychiatric symptoms or disorders.  Based on the Veteran's contentions, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder that includes PTSD and an adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran contends that he suffers from PTSD due to episodes of sexual assault and harassment in service.  In a December 2008 statement, the Veteran contends that he was tied to a chair and forced to watch pornography while other service members possibly masturbated and, on another occasion, a superior officer asked the Veteran if he would give him a "blow job" and proceeded to show his penis to the Veteran.   

In a November 1982 service treatment record, the Veteran reported frequent urination that had a foul odor; the service examiner diagnosed a possible urinary tract infection (UTI).  In a January 1983, the Veteran was treated for Hepatitis B, because his wife was diagnosed with the disease in December 1982.  In a March 1983 service "Report of Medical History," the service examiner reported the Veteran's possible exposure to hepatitis.  In a June 1983 service treatment record, the Veteran reported being "stressed," in part due to legal troubles he was having.  

In a May 1984 service treatment record, the Veteran was diagnosed with Hepatitis B.  In a January 1985 service treatment record, the Veteran was diagnosed with rule-out UTI.  In a June 1986 service treatment record the Veteran reported nausea, primarily due to exhaustion and anxiety.  The June 1986 service examiner diagnosed nausea due to stress.  In the February 1987 service separation "Report of Medical History," the Veteran reported "stress."  The Veteran also submitted a statement from a fellow service member, which states that the fellow service member witnessed at least some of the harassment of the Veteran.  

In addition, the diagnosis of PTSD has been related to the Veteran's asserted sexual assault and/or harassment in service.   However, his stressor has not been verified.  In an April 2010 private medical opinion, the private examiner opined that the symptoms the Veteran exhibited were consistent with someone suffering military sexual trauma.  In a July 2010 VA medical opinion, the VA examiner opined that it was more likely than not that the Veteran was sexually assaulted, threatened, and harassed.  

The Board notes when there are looming uncertainties about whether, for example, certain treatment the Veteran received while in service under other pretenses was, in actuality, for concern about a personal assault, or there were other events prior to service equally warranting consideration, VA adjudicators may refer the case to a psychiatrist/psychologist to have him/her review this evidence and determine whether it constitutes the type of behavior change, etc., contemplated by 38 C.F.R. § 3.304(f)(5).  See Patton v. West, 12 Vet. App. 272 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to give him another opportunity to provide any additional specific information that he may have concerning his claimed stressors.  He should provide any information that might corroborate his alleged stressor(s)-including specific dates, places, and names of other individuals who were also present and witnessed or knew of the incident, or who can confirm his proximity to the incidents.  The Veteran is advised that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.

2.  Afford the Veteran a VA PTSD examination by a VA psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder, including the question of PTSD, and to attempt to validate the Veteran's claimed stressor of in-service sexual assault and/or harassment.  The relevant documents in the claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should diagnose all applicable psychiatric disorders, including a specific determination as to whether a diagnosis of PTSD is warranted in accordance with DSM-IV criteria.  

A.  If PTSD is diagnosed, the examiner should specifically state what DSM-IV criteria are met in each category that supports the PTSD diagnosis.

B.  If PTSD is diagnosed, the examiner should review the reported indications of behavior changes and/or medical treatment in service, then offer an opinion as to whether the alleged personal assault in service occurred.  The examiner should offer an opinion as to whether the diagnosis of PTSD is related to the claimed in-service personal assault stressor.  

C.  For any diagnoses of psychiatric disorder other than PTSD, the examiner should also offer an opinion as to whether it is at least as likely as not that such diagnosis is related to service.

3.  Thereafter, the RO should readjudicate the issue of service connection for an acquired psychiatric disorder, including PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA reexamination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


